Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim objections have been withdrawn in view of the submitted amendments.
Objection to the title has been withdrawn in view of the newly submitted amendment to the title.
Claim interpretation is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“data processing part” – paragraph [0015], where the printing part 18 is a specific example of data processing part, 
“storage part” – paragraph [0019], 
“communication part” – paragraph [0017], 
“control part” – paragraph [0027] and [0036], 
“output part” – paragraph [0018], and 
“imaging part” – paragraph [0076], where the scanner part 22 corresponds to a specific example of the imaging part.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-10 are directed to image processing apparatus and image processing method. Claims 1 and 10 identify the uniquely distinct features of “a control part that, when receiving an image processing job from the external device through the communication part, determines one of the wireless communication identifiers that is used to establish the wireless communication wherein the one of the wireless communication identifiers is defined as a destination identifier, controls the data processing part based on the image processing job, and updates one usage history that is associated with the destination identifier”. The closest prior art Yamamoto (US 2016/0352852) teaches a transmission device includes, in a transmission packet, route information that includes addresses of all nodes through which the transmission packet passes until it arrives at a destination node from a node of the transmission device, and each relay device transfers the transmission packet while identifying a transmission destination using the route information. Further, as a related technology, a wireless communication device has also been proposed that stores, in the form of a history, a destination of a packet that was transmitted in the past, or a transmission source that transmitted relay route information, the destination and the transmission source being included in a network in which a multi-hop communication is performed. When there .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is a list describing the prior art of record not relied upon:
Nishiyama (US 2012/0147436) discloses image processing apparatus capable of preventing erroneous transmission due to a change in destination information in a shared address book. A CPU acquires destination information including at least an identifier and a destination, and a destination of the image data is designated from the acquired destination information. Information on the designated destination of the image data is stored in a destination usage history table. The CPU determines whether or not the acquired destination information has been changed by comparing the designated destination information and the destination information stored in the destination usage history table. If it is determined that the destination information has been changed, a screen for confirming the destination information is displayed. The destination information is designated from the acquired destination information according to a user's confirming operation on the displayed screen (Abstract);
Nakamoto et al. (US 2018/0043976) discloses connection history information area 314 of the storage unit 31 stores a connection history record that manages position information, time information, destination information, the traveling direction of the vehicle 1 or the vessel transmitted periodically from the position information updating unit 202 of the wireless communication terminal 2 to the server system 3 for each user ID, each vehicle ID, and each vessel ID (paragraph [0089]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675